Name: Commission Regulation (EEC) No 1077/84 of 17 April 1984 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 4. 84 Official journal of the European Communities No L 106/9 COMMISSION REGULATION (EEC) No 1077/84 of 17 April 1984 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 0, and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 (1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 20 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 April 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. 0 OJ No L 323, 19. il . 1982, p. 8 . No L 106/ 10 Official Journal of the European Communities 19. 4. 84 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-131 07.01-15 07.01 All New potatoes 1683 301,76 82,12 252,73 26,81 50822 92,65 21,91 1.12 07.01-21 1 07.01-22 ) 07.01 B I Cauliflowers 6057 1 085,95 295,15 909,18 96,41 183239 332,73 79,02 1.14 07.01-23 07.01 B II White cabbages and red cabbages 659 116,72 32,15 98,74 10,41 19741 36,26 8,20 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 3090 554,11 150,81 464,09 49,24 93323 170,14 40,24 1.20 07.01-31 1 07.01-331 07.01 D I Cabbage lettuce 7522 1 348,68 367,06 1 129,57 119,84 227142 414,12 97,95 1.22 ex 07.01-36 ex 07.01 D II Endives 1469 263,40 71,68 220,61 23,40 44361 80,88 19,13 1.28 07.01-41 1 07.01-43 J 07.01 F I Peas 6033 1081,63 294,38 905,90 96,11 182166 332,12 78,55 130 07.01-45 07.01-47 07.01 F II Beans (of the species Phaseolus) 6821 1222^3 332,83 1 024,25 108,67 205963 375,51 88,82 132 ex 07.01-49 ex 07.01 F III Broad beans 1281 229,82 62,55 192,49 20,42 38 707 70,57 16,69 1.40 ex 07.01-54 ex 07.01 G II Carrots 926 166,16 45,22 139,17 14,76 27985 51,02 12,06 1.50 ex 07.01-59 ex 07.01 G IV Radishes 3505 628,52 171,06 526,41 55,85 105855 192^9 45,65 1.60 07.01-63 ex 07.01 H Onions (other than sets) 1889 338,80 92,20 283,75 30,10 57060 104,03 24,60 1.70 07:01-67 ex 07.01 H Garlic 6405 1 148,43 312,56 961,85 102,05 193416 352,63 83,41 1.74 ex 07.01-68 ex 07.01 IJ Leeks 897 159,65 43,71 134,75 14,19 27018 49,30 11,27 1.80 || 07.01 K Asparagus : IllIll 1.80.1 ex 07.01-71Il  green 21747 3898,79 1061,11 3265,38 346,46 656626 1 197,15 283,17 1.80.2 ex 07.01-71\\  other 21654 3882,07 1 056,56 3251,38 344,97 653811 1 192,01 281,95 1.90 07.01-73 07.01 L Artichokes 2921 523,69 142,52 438,61 46,53 88198 160,80 38,03 1.100 07.01-751 07.01-77 f 07.01 M Tomatoes 3764 674,81 183,65 " 565,18 59,96 113650 207,20 49,01 1.110 07.01-81 1 07.01-82 J 07.01 P I Cucumbers 2532 453,93 12337 380,04 4030 76595 139,08 33,03 1.112 07.01-85 07.01 Q II Chantarelles 44408 7965,69 2210,49 6651,74 700,33 1317180 2474,71 549,40 1.118 07.01-91 07.01 R Fennel 1423 255,23 69,46 213,77 22,68 42986 7837 18,53 1.120 07.01-93 07.01 S Sweet peppers 5744 1 029,80 280,27 862,49 91,51 173437 316,20 74,79 1.130 07.01-97 07.01 T II Aubergines (Solanum melongena L.) 3103 556,33 151,41 465,95 49,43 93697 170,82 40,40 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) (Cucurbita pepo L. var. medullosa Alef.) 2901 520,21 141,58 435,69 46,22 87612 159,73 37,78 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 2930 52534 142^7 439,99 46,68 88477 161,31 38,15 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 4101 735,33 199,85 615,64 65,28 124078 225,30 53,51 2.10 08.01-31 ex 08.01 B Bananas, fresh 2565 459,90 125,16 385,18 40,86 77455 141,21 33,40 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 3014 533,71 147,70 450,27 47,65 89453 165,59 37,38 230 ex 08.01-60 ex 08.01 D Avocados, fresh 6118 1 096,88 298,53 918,68 97,47 184734 336,80 79,66 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 9169 1 643,84 447,39 1 376,77 146,07 276852 504,75 119,39 2.50 || 08.02 A I Sweet oranges, fresh : II||||IIlili 2.50.1 08.02-02IlII Il li 08.02-06 08.02-12II  Sanguines and semi-sanguines 1697 304,35 82,83 254,90 27,04 51258 93,45 22,10 08.02-16IlII Il\\ Il 19. 4. 84 Official Journal of the European Communities No L 106/11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 1302 233,42 63,53 195,50 20,74 39313 71,67 16,95 2.503 08.02-05li 08.02-09 08.02-15 08.02-19  others 847 151,84 41,32 127,17 13,49 25573 46,62 11,02 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 1948 349,28 95,06 292,53 31,03 58825 107,24 25,36 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 3045 545,94 148,58 457,24 48,51 91946 167,63 39,65 2.60.3 08.02.28 ex 08.02 B I  Clementines 2301 412,63 112,30 345,59 36,66 69494 126,70 29,96 2.60.4 08.02-34 1 08.02-37 1 ex 08.02 B II  Tangerines and others 3286 589,22 160,36 493,49 52,36 99235 180,92 42,79 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 1408 252,44 68,70 211,43 22,43 42516 77,51 18,33 2.80 ex 08.02 D Grapefruit, fresh : 2.80.1 ex 08.02-70  white 1567 281,09 76,50 235,42 24,97 47340 86,31 20,41 2.80.2 ex 08.02-70  pink 2962 531,06 144,53 444,78 47,19 89440 163,06 38,57 2.90 08.04-1 1 08.04-19 08.04-23 08.04 A I Table grapes 6738 1 208,02 328,77 1011,76 107,34 203452 370,93 87,73 2.95 08.05-50 08.05 C Chestnuts 3193 566,65 156,35 477,79 50,45 94722 175,75 39,56 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 2742 491,68 133,81 411,80 43,69 82808 150,97 35,71 2.110 08.06-33\\\ \ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 3569 639,91 174,16 535,95 56,86 107773 196,49 46,47 2.115 08.06-50 08.06 C Quinces 2490 446,25 125,14 374,16 39,60 74342 140,86 34,77 2.120 08.07-10 08.07 A Apricots 7081 1 254,09 345,42 1 060,93 111,92 212107 389,66 88,10 2.130 ex 08.07-32 ex 08.07 B Peaches 11502 2056,09 560,47 1 726,63 182,43 348887 632,37 146,30 2.140 ex 08.07-32 ex 08.07 B Nectarines 14496 2598,86 706,34 2175,83 230,74 438522 796,29 189,13 2.150 08.07-51 1 08.07-55 | 08.07 C Cherries 4080 732,78 203,58 612,17 64,66 120536 227,85 52,11 2.160 08.07-71 1 08.07-75 | 08.07 D Plums 9049 1622^9 441,53 1 358,73 144,16 273223 498,13 117,82 2.170 08.08-1 1 1 08.08-15 08.08 A Strawberries 9814 1 759,55 478,88 1 473,68 156,36 296339 540,28 127,79 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 7285 1 306,73 362,62 1091,18 114,88 216076 405,96 90,12 2.180 08.09-1 1 ex 08.09 Water melons 3426 614,23 166,94 514,24 54,53 103643 188,20 44,70 2.190 08.09-19 ex 08.09 Melons (other than water melons) 5970 1 070,39 291,32 896,49 95,11 180273 328,67 77,74 2.195 ex 08.09-90 ex 08.09 Pomegranates 6004 1 076,52 292,99 901,62 95,66 181305 330,55 78,18 2.200 ex 08.09-90 ex 08.09 Kiwis 15810 2834,50 771,45 2374,00 251,88 477381 870,35 205,87 2.205 ex 08.09-90 ex 08.09 Medlars 3040 544,55 151,99 455,95 48,11 89991 170,83 37,77